Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/19/2020, 02/25/2021, 08/12/21, and 09/21/21 have all been considered by the examiner. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 9 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Asai (JP 2003309953 A).
Regarding claim 1, Asai teaches a rotor (Fig. 2, 4) comprising: 
a rotor core (Fig. 2, 40) having an outer circumference of an annular shape surrounding a center axis and a magnet insertion hole (Fig. 2, 41) formed along the outer circumference; and 

    PNG
    media_image1.png
    338
    264
    media_image1.png
    Greyscale

a permanent magnet (Fig. 2, 42) disposed in the magnet insertion hole, wherein the permanent magnet constitutes a first magnetic pole, and a part of the rotor core constitutes a second magnetic pole (Fig. 2,                         
                            Φ
                            d
                        
                     represents the magnet flux path moving from one pole at the tail end, to a second pole by the slits 44 in the core); 
wherein the rotor core has a plurality of slits (Fig. 2, 44) in the second magnetic pole; 
wherein the plurality of slits are symmetrically formed with respect to a magnetic pole center line connecting a pole center of the second magnetic pole and the center axis (see center line of modified Fig. 3); 
wherein, on one side of the magnetic pole center line in a circumferential direction about the center axis, the plurality of slits have a first slit (modified Fig. 3, slits 1 and 3) closest to the magnetic pole center line and a second slit (modified Fig. 3, slits 2) adjacent to the first slit in the circumferential direction, and a magnetic path is formed between the second slit and the outer circumference of the rotor core (modified Fig. 3, see magnetic flux path                         
                            Φ
                            d
                        
                     go through the slit 2 and towards the outer circumference of the rotor); and 
wherein a minimum distance L1 from the first slit to the outer circumference of the rotor core and a minimum distance L2 from the second slit to the outer circumference of the rotor core satisfy L1 < L2 (modified Fig. 3, notice minimum distance from slit 2 to the edge of the rotor is greater than minimum distance from slit 1 to the edge of the rotor). 

    PNG
    media_image2.png
    229
    289
    media_image2.png
    Greyscale

Regarding claim 2, Asai teaches the rotor according to claim 1. Asai further teaches, wherein the first slit is formed on the magnetic pole center line (modified Fig. 3, let slit 3 be the first slit). 
	Regarding claim 3, Asai teaches the rotor according to claim 1. Asai further teaches wherein the plurality of slits have another first slit formed symmetrically to the first slit with respect to the magnetic pole center line, on the other side of the magnetic pole center line in the circumferential direction (modified Fig. 3, notice two slit 1’s symmetrical about the magnetic pole center line).
Regarding claim 5, Asai teaches the rotor according to claim 3. Asai further teaches wherein an interval W1 between the first slit and the another first slit in the circumferential direction (modified Fig. 3, let slits 1 and 3 be first slits so that W1 is the distance between either of slits 1 and 3), an interval W2 (modified Fig. 3, distance between either set of slits 1 and 2) between the first slit and the second slit in the circumferential direction, and an interval W3 between the second slit and the magnet insertion hole in the circumferential direction satisfy W1 +W2                         
                            ≤
                             
                        
                    W3 (“Each hole 44 is pierced in the axial direction, and the circumferential gap g' between the holes 44 and the magnet insertion hole 41 is formed to be larger than the gap g between the holes 44”, [0035]) (in other words W1 + W2 = 2g which is less than W3 = g + g’).
Regarding claim 9, Asai teaches the rotor according to claim 1. Asai further teaches wherein a minimum distance from the center axis (Fig. 2, center of 43) to the magnet insertion hole is longer than a minimum distance from the center axis to the second slit (Fig. 3, notice that slits 2 protrude past the magnets 45 closer to the center of the rotor).
Regarding claim 12, Asai teaches a motor comprising: the rotor according to claim 1. Asai further teaches said motor further comprising a stator (Fig. 1, 3) surrounding the rotor from an outer side in a radial direction about the center axis (“Reference numeral 3 is a stator fixed to the inner peripheral surface of the front housing 1, and 4 is a rotor housed inside the stator 3 in the radial direction”, [0028]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asai in view of Nakano et al. (US 20140191628 A1, hereinafter “Nakano”).
Regarding claim 8, Asai teaches the rotor according to claim 1. 
Asai does not teach wherein the rotor core has a thin-wall portion between the first slit and the second slit, and wherein a length T1 of the thin-wall portion in a radial direction about the center axis and a width H2 of the second slit in the circumferential direction satisfy T1 > H2.
Nakano teaches a rotor (Fig. 10, 11) wherein the rotor core (Fig. 10, 12) has a thin-wall portion (Fig. 10, space between 19c and 19d) between the first slit and the second slit, and wherein a length T1 (Fig. 10, radial length of space between 19c and 19d) of the thin-wall portion in a radial direction about the center axis and a width H2 of the second slit (Fig. 10, 19d) in the circumferential direction satisfy T1 > H2.

    PNG
    media_image3.png
    568
    502
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the slot arrangement of Asai so that the length of the thin-wall portion was greater than the width of the second slit as taught by Nakano. 
	This magnet arrangement has the advantage of improving magnet flux and decreasing cogging torque which results in an overall more efficient motor (“Such shapes provide an effect of converging magnetic flux on the magnetic pole center, thereby improving torque, and at the same time, provide an effect of reducing asymmetry of the magnetomotive force waveform shown in FIG. 9 so that the magnetomotive force waveform at the salient pole comes close to the magnetomotive force waveform at the magnetic pole of the permanent magnet 13. That is, an effect of reducing even-number order harmonics in FIG. 9 is obtained, whereby an effect of reducing cogging torque and torque ripple is obtained”, [0157] and [0158]).
	Regarding claim 10, Asai teaches the rotor according to claim 1. 
Asai does not teach wherein an outer circumference of the rotor core has a first outer circumferential portion extending through a pole center of the first magnetic pole, a second outer circumferential portion extending through a pole center of the second magnetic pole, and a third outer circumferential portion formed between the first outer circumferential portion and the second outer circumferential portion, and 
wherein a maximum distance from the center axis to the third outer circumferential portion is shorter than a maximum distance from the center axis to the first outer circumferential portion and shorter than a maximum distance from the center axis to the second outer circumferential portion.
Nakano teaches a rotor (Fig. 10, 11) wherein an outer circumference of the rotor core has a first outer circumferential portion (Fig. 10, outer circumferential portion near N of magnet 13) extending through a pole center of the first magnetic pole (Fig. 10, 13), a second outer circumferential portion (Fig. 10, outer circumferential portion near Sc) extending through a pole center of the second magnetic pole (Fig. 10, Sc), and a third outer circumferential portion (Fig, 10, circled recessed portion of rotor) formed between the first outer circumferential portion and the second outer circumferential portion, and 
wherein a maximum distance from the center axis to the third outer circumferential portion is shorter than a maximum distance from the center axis to the first outer circumferential portion and shorter than a maximum distance from the center axis to the second outer circumferential portion (notice because of the recess the third outer circumferential portion is a shorter distance from the center axis O). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the rotor of Asai to have the recessed circumferential portion at the inter pole point as taught by Nakano. 
The recessed section at the q-axis has the advantage of improving motor efficiency at high speeds (see Takahata et al. (US 20170117762 A1) [0006] to [0008]). 
Claim 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asai in view of Watanabe et al. (US 20120112588 A1, hereinafter “Watanabe”).
Regarding claim 11, Asai teaches the rotor according to claim 1 further comprising: a rotation shaft (“The rotor 4 is fitted and fixed to the rotary shaft 5”, [0028])
Asai does not teach a supporting portion provided between the rotation shaft and the rotor core and formed of non-magnetic material.
Watanabe teaches a rotor (Fig. 6, 30) with a supporting portion (Fig. 6, 70) provided between the rotation shaft (Fig. 6, 16) and the rotor core (Fig. 6, 31a) and formed of non-magnetic material (“resin”)(“As described above, dielectric layer 60 or 70 of this embodiment comprises main body 61 or 71 formed in a manner to encircle around shaft 16”, [0090])(“Moreover, the electric motor of the present invention has a structure, wherein at least one of the two brackets and the stator core having the coil wound thereon are integrally molded with an insulation resin”, [0025]). 

	
	
	

    PNG
    media_image4.png
    481
    460
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the rotor of Asai to include a housing of molded resin around the shaft as taught by Watanabe. 
This would have the advantage of protecting the permanent magnets of the rotor (“Because of the structure provided with any of dielectric layers 60 and 70, it is capable of preventing slippage in the rotation and improving the strength of securing permanent magnets 32 besides the capability of retarding the electrolytic corrosion”, [0090]). 
Regarding claim 13, Asai teaches the motor according to claim 12. Asai does not teach the motor being incorporated into a fan with a blade portion driven to rotate by the motor. 
Watanabe teaches a fan comprising an electric motor with a blade portion driven to rotate by the motor (“In FIG. 15, air conditioner's outdoor unit 301 is provided with electric motor 308 mounted inside casing 311. Electric motor 308 has fan 312 attached to its rotary shaft, and functions as a blower motor, [0111]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the motor of Asai by using it to drive a fan as taught by Watanabe. 
This would have the advantage of increasing the commercial viability of the invention by incorporating it into a practical application.  
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asai in view of Watanabe and Kumakura et al. (US 20200309437 A1, hereinafter “Kumakura”).
Regarding claim 14, Asai in view of Watanabe teaches the fan according to claim 13. Asai does not teach an air conditioner comprising an outdoor unit, an indoor unit, and a refrigerant pipe connecting the outdoor unit and the indoor unit.
Kumakura teaches an electric motor (Fig. 16, M in fan 25) for use in the outdoor unit (Fig. 16, 20) of an air conditioner 
comprising an outdoor unit (Fig. 16, 30), an indoor unit (Fig. 16, 20), and a refrigerant pipe (Fig. 16, 6) connecting the outdoor unit and the indoor unit.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to further modify the motor of Asai in view of Watanabe by the fan in the outdoor unit of an air conditioner as taught by Watanabe. 
This would have the advantage of increasing the commercial viability of the invention by incorporating it into a larger scale practical application.  


    PNG
    media_image5.png
    532
    671
    media_image5.png
    Greyscale

Allowable Subject Matter
Claims 4, 6, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following are reasons for allowability. 
Regarding claim 4, Asai teaches the rotor according to claim 3. 
Asai does not teach wherein an interval W1 between the first slit and the another first slit in the circumferential direction and an interval W3 between the second slit and the magnet insertion hole in the circumferential direction satisfy 1             
                ≤
                 
            
        W3/W1             
                ≤
                 
            
        2.1. 
Take slits 1 and 3 of modified Fig. 3 to be the first slit so that W1 is the distance between slits 1 and 3. Take the circumferentially farthest out slit to be the second slit so that W3 is the distance between the circumferentially farthest out slit and the magnet. This would mean that W1 would have a length of g and W3 would have a length of g’ (“Each hole 44 is pierced in the axial direction, and the circumferential gap g' between the holes 44 and the magnet insertion hole 41 is formed to be larger than the gap g between the holes 44”, [0035]). This implies that W3/W1 > 1, but Asai fails to teach and the prior art fails to make obvious W3/W1             
                ≤
                2.1
                 
            
        in addition to all the other limitations of the claim. 

    PNG
    media_image2.png
    229
    289
    media_image2.png
    Greyscale

Regarding claim 7, Asai teaches the rotor according to claim 1. Asai does not teach wherein an interval W2 between the first slit and the second slit in the circumferential direction, and wherein an interval W3 between the second slit and the magnet insertion hole in the circumferential direction satisfy 1 ≤ W3/W2 ≤ 2.2. 
Take the slits 2 of modified figure 3 to be the first slit and let the circumferentially farthest out slit to be the second slit so that W2 is the distance between slit 2 and the circumferentially farthest out slit and W3 to be the same as in the explanation of claim 4. Then the reasoning is the same as in claim 4 as W3/W2 = g’/g.
Regarding claim 6, Asai teaches the rotor according to claim 5. Asai does not teach wherein the interval W1, the interval W2, and the minimum distance L2 satisfy W1 + W2             
                ≤
            
         L2. Asai is silent as to the relative dimensions of the distance between the slits to the distance of the bottom of slits to the circumferential edge of the rotor. The prior art fails to render this limitation obvious when taking into account all the other limitations of the claim. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sugiyama teaches a rotor (Fig. 8, 20) with first slots (Fig. 8, 27) and second slots (Fig. 8, 27c) wherein a minimum distance L1 from the first slit to the outer circumference of the rotor core and a minimum distance L2 from the second slit to the outer circumference of the rotor core satisfy L1 < L2.

    PNG
    media_image6.png
    356
    529
    media_image6.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S LEONE whose telephone number is (571)272-4039. The examiner can normally be reached M-F: 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S LEONE/Examiner, Art Unit 2834     

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834